DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 02/01/2022 has been entered.  Claims 1, 5-11, and 15-19 remain pending in the application.  Claims 2-4, 12-14, and 20 have been cancelled.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  
John A. Merecki (Reg. No. 35,812) on 02/07/2022.
The following claim of the application has been amended as follows:

11. (Currently Amended) A gas turbine system, comprising: 
a component of [[a]] the gas turbine system; and 
a cooling system for the component, the cooling system including: 
a plurality of independent circuits of cooling channels embedded within an exterior wall of the component, each independent circuit of cooling channels including a plurality of headers and a plurality of feed tubes fluidly coupling the plurality of headers to a supply of cooling fluid, wherein each independent circuit 
an impingement plate connected to the exterior wall of the component by the plurality of feed tubes of each independent circuit of cooling channels, 
wherein, for each independent circuit of cooling channels, the cooling fluid flows through the plurality of feed tubes and the plurality of headers into each independent circuit of cooling channels only in response to a formation of a breach in the exterior wall of the component that exposes at least one cooling channel of the independent circuit of cooling channels.


The above change to the claim has been made to overcome a claim objection.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Itzel et al. (US 2019/0309634 A1).
	Regarding claim 1, Itzel et al. fails to disclose or suggest wherein each independent circuit of cooling channels is fluidly coupled to an independent supply of cooling fluid.  As shown in Fig. 12’ below, the supply of cooling fluid for each independent circuit “A” and “B” originates from a central chamber 172, ([0039]) and therein, each circuit is not fluidly coupled to an independent supply of cooling fluid because the central chamber 172 is shared with the independent circuits “A” and “B”.  It would not have been obvious to one of ordinary skill in the art to modify such that each 

    PNG
    media_image1.png
    452
    749
    media_image1.png
    Greyscale

Fig. 12’
	Claims 5-10 are allowable, as they are dependent on claim 1.
	Claim 11 is allowable for the same reasons set forth in claim 1 above.
Claims 15-19 are allowable, as they are dependent on claim 11.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        02/07/2022